           Case 2:18-cr-00322-APG-BNW Document 81 Filed 06/02/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                            2:18-cr-00322-APG-BNW

10                            Plaintiff,                   Stipulation to Continue Sentencing
                                                           (third request)
11                  vs.

12    MIKE TRAN,

13                           Defendant.

14
                It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
15
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
16
     of America and Chris Rasmussen, Esq., counsel for Defendant Tran;
17
                That the sentencing scheduled in this matter for July 23, 2020, be vacated and
18
     continued for a period of not less than 180 days. This stipulation is entered into for the
19
     following reasons:
20
                1. The parties agree to the continuance;
21
                2. Defendant Tran is currently out of custody and does not object to the
22
     continuance:
23
                3. The parties are continuing to negotiate the sentencing terms, conditions and
24
     possible recommendations;
           Case 2:18-cr-00322-APG-BNW Document 81 Filed 06/02/20 Page 2 of 4



 1             4. Counsel for Defendant is continuing to collect materials and documentation

 2   in preparation for sentencing; and

 3             5. This is the third request for continuance.

 4
               DATED this 2nd day of June, 2020.
 5
                                                NICHOLAS A. TRUTANICH
 6                                              United States Attorney

 7                                              /s/ Kevin Schiff
                                                Kevin D. Schiff
 8                                              Assistant United States Attorney

 9                                              /s/ Chris Rasmussen
                                                Chris T. Rasmussen, Esq.
10                                              Counsel for Defendant

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               2
           Case 2:18-cr-00322-APG-BNW Document 81 Filed 06/02/20 Page 3 of 4



 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                           2:18-cr-00322-APG-BNW
 3
                             Plaintiff,                   Order Pursuant to Stipulation of the
 4                                                        Parties
                    vs.
 5
      MIKE TRAN,
 6
                            Defendant.
 7
                                          I.       Findings of Fact
 8
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court finds:
10
               1. The parties agree to the continuance;
11
               2. Defendant Tran is currently out of custody and does not object to the
12
     continuance;
13
               3. The parties are continuing to negotiate the sentencing terms, conditions and
14
     possible recommendations;
15
               4. Counsel for Defendant is continuing to collect materials and documentation
16
     in preparation for sentencing; and
17
               5. This is the third request for continuance.
18

19
     ///
20

21
     ///
22

23

24
                                               3
           Case 2:18-cr-00322-APG-BNW Document 81 Filed 06/02/20 Page 4 of 4



 1                                        II.        Order

 2   It is ordered the sentencing currently scheduled for July 23, 2020, be vacated and continued

 3   to January 19, 2021, at the hour of 9:30 a.m. in Courtroom 6C.

 4

 5                                              IT IS SO ORDERED

 6                                              ________________________________
                                                THE HONORABLE ANDREW P. GORDON
 7                                              UNITED STATES DISTRICT JUDGE

 8                                              DATE: June 2, 2020____
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
